This is an action to recover damages for libel. The defamatory writing and the publication thereof on account of which the plaintiff claims to recover, are the same ones established and for which the plaintiff had a recovery in Waite v. Stockgrowers' Credit Corp. just decided, [ante, 763, 249 N.W. 910]. The records in the two cases are practically the same, except that in the instant case the plaintiff Davis was not present at the trial and did not testify. Defendants offered no evidence. On motion at the close of the trial the court dismissed the case against the defendant Stockgrowers Credit Corporation but submitted it to the jury as against the defendant Phelan. The jury returned a verdict for the plaintiff for $120 actual damages and $5 exemplary damages. From the judgment entered thereon, the defendant Phelan appeals.
The contentions made on the appeal are identical with those raised in the Waite Case. For the same reasons as are stated in that case the judgment must be reversed and a new trial ordered, unless the plaintiff will remit his damages in excess of the sum of $25, and in case of such remission the judgment as entered will be amended accordingly, and as so amended affirmed.
BURKE, BIRDZELL, CHRISTIANSON and BURR, JJ., concur. *Page 771